Exhibit 10.1

AMENDMENT NO. 1

Dated as of August 15, 2011

to

PLEDGE AGREEMENT

Dated as of July 12, 2007

THIS AMENDMENT NO. 1 (“Amendment”) is entered into as of August 15, 2011 by and
between GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) and U.S. BANK NATIONAL ASSOCIATION, as Agent (in such
capacity, and together with any successors in such capacity, the “Secured
Party”) for the banks (the “Banks”) from time to time party to the Credit
Agreement defined below.

PRELIMINARY STATEMENT

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of
July 12, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Pledgor, as Borrower,
the Borrowing Subsidiaries from time to time party thereto, the Banks and the
Secured Party, as Agent, the Pledgor and the Secured Party entered into a Pledge
Agreement dated of even date therewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”);

WHEREAS, the Pledgor has changed the organizational structure of one of the
entities comprising the Pledged Interests under the Pledge Agreement, and the
parties hereto have agreed to amend the Pledge Agreement pursuant to the terms
and conditions set forth herein to reflect such change;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Pledge Agreement.

SECTION 2. Amendments to the Pledge Agreement. Effective as of the date first
above written and subject to the satisfaction of the condition precedent set
forth in Section 3 below, Schedule I to the Pledge Agreement setting forth the
“Pledged Interests” thereunder is hereby replaced in its entirety with Schedule
I attached hereto as Annex A, and Pledgor hereby affirms its grant of a security
interest in the Collateral associated with such Pledged Interests for the
ratable benefit of the Secured Party and



--------------------------------------------------------------------------------

Exhibit 10.1

 

the Banks, to secure the prompt and complete payment and performance of the
Secured Obligations.

SECTION 3. Condition of Effectiveness. This Amendment shall become effective as
of the date first above written upon receipt by the Secured Party of
counterparts of this Amendment duly executed by all of the parties hereto.

SECTION 4. Covenants, Representations and Warranties.

(a) The Pledgor represents and warrants that it has duly executed and delivered
the Pledge Agreement (as amended by this Amendment) and the Pledge Agreement
constitutes a legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

(b) Upon the effectiveness of this Amendment, the Pledgor hereby (i) represents
that no Event of Default exists, (ii) reaffirms all covenants, representations
and warranties made in the Pledge Agreement, and (iii) agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment, unless and to the extent that such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.

SECTION 5. Reference to the Pledge Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Pledge Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Pledge
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Pledge Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Banks or the Secured Party, nor constitute a waiver of any
provision of the Pledge Agreement, the Credit Agreement, or any other Loan
Document.

SECTION 6. Costs and Expenses. The Pledgor will pay or reimburse the Secured
Party on demand for all reasonable out-of-pocket expenses (including in each
case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the preparation, execution and delivery of this Amendment.



--------------------------------------------------------------------------------

Exhibit 10.1

 

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF MINNESOTA.

SECTION 8. Execution. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart signature page to this
Amendment by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Amendment.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

PLEDGOR:

 

GRACO INC.

By:

 

/s/ James A. Graner

 

James A. Graner

 

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 10.1

 

U.S. BANK NATIONAL ASSOCIATION, Secured Party

By:

 

/s/ Michael J. Staloch

Name:

 

Michael J. Staloch

Title:

 

Vice President



--------------------------------------------------------------------------------

Exhibit 10.1

 

ANNEX A

SCHEDULE I

TO

PLEDGE AGREEMENT

GRACO INC.

PLEDGED INTERESTS

 

Issuer:   Graco K.K. Jurisdiction of Organization:   Japan Type of Interest:  
Common Stock Percentage Ownership:   65.00% Certificate No(s).:   2B-001 through
2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034 Number of Units/Shares:  
429,000 Issuer:   Graco Korea Inc. Jurisdiction of Organization:   Korea Type of
Interest:   Common Stock Percentage Ownership:   65.00% Certificate No(s).:  
10,000-1 through 10,000-8; 1,000-1; 100-1 through 100-5 Number of Units/Shares:
  81,500 Issuer:   Graco BVBA Jurisdiction of Organization:   Belgium Type of
Interest:   Uncertificated Common Stock Percentage Ownership:   65.00%
Certificate No(s).:   N/A Number of Units/Shares:   655,302